Citation Nr: 1042078	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-20 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a sinus condition.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.

4.  Entitlement to service connection for a bilateral ankle 
disability, claimed as a right ankle disability.

5.  Entitlement to service connection for a bilateral knee 
disability.

6.  Entitlement to service connection for refractive error, 
claimed as eyesight.




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1981 to December 
1992.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of July and October 2005 by the Department 
of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).

In light of Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness; he filed 
a claim for the affliction his mental condition, whatever it is, 
causes him), the Board has re-phrased the issue on appeal as 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran's case was previously before the Board in April 2009 
and remanded at that time to schedule the Veteran for a hearing 
at the San Juan RO.  The Veteran was also asked to indicate 
whether he wished to have a hearing before a traveling Veterans 
Law Judge (VLJ) in connection with the current claims.

In June 2009, the RO wrote to the Veteran in an attempt to 
clarify whether he wished to have a hearing before a traveling 
VLJ in connection with the current claims.  The Veteran did not 
respond to this letter.  Therefore, the Board will proceed as if 
the Veteran's request for a Travel Board hearing has been 
withdrawn. 38 C.F.R. § 20.704(d) (2010).

That same month, the RO informed the Veteran in writing that his 
hearing at the RO in San Juan was scheduled for June 30, 2009.  
The Veteran subsequently contacted the RO on June 26, 2009 and 
requested that the June 30, 2009 hearing be rescheduled for 
"next year" because he lacked the resources to travel from his 
home in St. Croix, Virgin Islands to San Juan.  After cancelling 
the June 30, 2009 RO hearing, the Veteran was advised that he 
could also elect to have a video-conference hearing.  To date, 
however, there is no indication that the Veteran requested a 
video-conference hearing or that his RO hearing has been 
rescheduled as he requested.  Accordingly, the Veteran should be 
rescheduled for an RO hearing following the usual procedures.  
See June 26, 2009 Report of Contact.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2010).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as inadequate 
for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (noting that once VA provides an examination to a Veteran, 
VA has a duty to ensure that the examination is adequate for 
evaluation purposes); Nieves- Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (finding that a medical opinion that contains 
only data and conclusions is not entitled to any probative value; 
there must be factually accurate, fully articulated, sound 
reasons for the conclusion).

In this case, the Veteran was afforded a VA Compensation and 
Pension (C&P) sinus examination in March 2005.  X-rays of the 
Veteran's sinuses were normal, but he was diagnosed as having 
allergic rhinitis.  However, the examiner failed to provide an 
opinion regarding the etiology of this disability and its 
relationship to service, if any.  Thus, the Board finds this 
examination inadequate for evaluation purposes, particularly in 
light of the Veteran's in-service treatments for nasal 
congestion, runny nose, and respiratory infections.  As such, the 
Veteran should be afforded a new VA examination to address this 
issue.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
(noting that VA examinations must evaluate a veteran in light of 
his prior history and in sufficient detail so the Board's 
evaluation of the disability is an informed one).

Similarly, the Veteran received mental health treatment in 
service on more than one occasion.  Most of the mental status 
examinations performed in service were normal with no evidence of 
psychiatric disability.  The Veteran was, however, found in April 
1992 to have mild anxiety on mental status examination.  The 
examiner listed an Axis I diagnosis of "marital problems."  See 
also, July 1992 mental health treatment note.  A December 2004 
post-service VA treatment note listed "depressive disorder, 
NOS" on a computerized problem list.  The Board is also aware 
that the Veteran attributed his depression to an accident 
involving his daughter which occurred in 1990 while the Veteran 
was in service.  See December 1990 note from Sea Pines 
Rehabilitation Hospital.  According to the Veteran, the accident 
left his daughter as an "invalid."  See June 2006 substantive 
appeal.  In light of the foregoing, the Veteran should be 
afforded a VA examination to determine the nature and etiology of 
any and all diagnosed psychiatric disabilities and their 
relationship to service, if any.  See Green, 1 Vet. App. at 124.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992). 
Therefore, the RO should request all VA medical records 
pertaining to the Veteran that date from January 16, 2005 to the 
present.

The Veteran should also be contacted and asked to identify all 
non-VA sources of treatment for his claimed disabilities.  The 
Veteran should be asked to provide, or authorize VA to obtain, 
any and all private treatment records he identifies as 
pertinent that are not already of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify any and all non-VA sources of 
treatment after discharge from service for 
his claimed disabilities that are not already 
of record.  In particular, the Veteran should 
provide either the medical records or 
authorization sufficient to allow VA to 
request the identified records.  If the 
Veteran provides sufficient authorization, 
attempt to obtain treatment records.  If the 
records cannot be obtained, the Veteran 
should be notified pursuant to 38 C.F.R. 
§ 3.159(e) (2010).
  
2.  Associate with the claims file relevant 
VA medical treatment records pertaining to 
the Veteran from January 16, 2005 to the 
present.

3.  After Steps 1-2 are completed, schedule 
the Veteran for a VA examination to determine 
the nature and etiology of any currently 
diagnosed sinus condition, to include 
allergic rhinitis.  The claims folder and a 
copy of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims folder 
has been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be conducted 
at this time, and included in the 
examination report.

In particular, the examiner is asked to 
indicate whether the Veteran's sinus 
condition, to include allergic rhinitis, is 
at least as likely as not (i.e., 50 percent 
or greater possibility) related to his period 
of active service.  The examiner should 
provide the Veteran with an opportunity to 
describe sinus symptoms that he has had since 
discharge from service.  The examiner should 
consider the Veteran's complaints of 
continuity of symptoms, if any, in 
formulating the opinion.  The examiner must 
provide a complete rationale for any stated 
opinion.

4.  After Steps 1-2 are completed, schedule 
the Veteran for a VA psychiatric examination 
to ascertain the nature and etiology of his 
currently diagnosed psychiatric disabilities, 
including but not limited to depressive 
disorder, NOS, and anxiety.  The examiner is 
asked to ascertain the nature of all 
psychiatric disabilities and proper diagnoses 
thereof as set forth in the Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  The claims folder and a 
copy of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims folder 
has been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be conducted 
at this time, and included in the 
examination report.

Specifically, the examiner is asked to 
express an opinion as to whether the 
Veteran's acquired psychiatric disorder at 
least as likely as not (i.e., 50 percent or 
greater possibility) began in service or is 
related to his period of active service.  The 
examiner should provide the Veteran with an 
opportunity to report the psychiatric 
symptoms he has had since discharge from 
service.  The examiner should consider any 
reported continuity of symptomatology when 
providing the opinion.  The examiner must 
provide a complete rationale for any stated 
opinion.

5.  After Steps 1-4 are completed, reschedule 
the Veteran for a Regional Office hearing 
following the usual procedures.  See June 26, 
2009 Report of Contact.

6.  Thereafter, after undertaking any 
additional development deemed warranted, 
ensure that the development above has been 
completed in accordance with the remand 
instructions and then readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response before the case is 
returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


